Hill, J.
The allegations of the petition showed that if any right of action existed, it was in another than the plaintiff; and therefore the court did not err in sustaining the demurrer and dismissing the petition.

Judgment affirmed.

Action for damages; from the city court of Macon—Judge Hodges. April 8,1916.
This action was for damages on account of incorrect measurement, laying off, and marking of land of the plaintiff at a street corner by the city engineer. From the petition it appeared that the plaintiff sold the land before the suit was brought.
B. L. Berner, for plaintiff. W. D. McNeil, for defendant.